Citation Nr: 0326595	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-16 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.

A hearing was held before the decision review officer of the 
RO in April 2002, and a transcript of the hearing is of 
record. 


REMAND

The claim must be remanded for the RO to issue a supplemental 
statement of the case and to undertake the development of 
medical evidence.

In the May 2000 rating decision, the RO determined that the 
veteran was not entitled to compensation under 
38 U.S.C.§ 1151 for generalized anxiety disorder.  See 
38 U.S.C.A. § 1151 (West 1991) (version of statute in effect 
as of the October 22, 1999 date of receipt of the veteran's 
claim).  The veteran took issue with this decision in a 
notice of disagreement filed in June 2000 and perfected his 
appeal thereafter.

Before the claims file was transferred to the Board in August 
2003, the RO received additional evidence relevant to the 
claim.  This evidence was submitted with the veteran's 
substantive appeal in June 2003.  The evidence included a 
statement, approximately ten pages long, prepared by the 
veteran.  In the statement, he both alleges facts about the 
medical treatment that he received from VA and the effects of 
this treatment on his emotional state and presents arguments 
about the significance of certain medical evidence already on 
file.  The most recent decision document addressing the claim 
was a supplemental statement of the case issued in April 
2003.  Perforce, it did not review the claim in light of the 
statement submitted later.

The veteran's statement is relevant to the claim and 
represents competent evidence.  See 38 C.F.R. 
§ 3.159(a)(2)(2002) (lay evidence is competent "if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person").  

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2002).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  The Board does not have authority to issue a 
supplemental statement of the case.  Therefore, the case must 
be remanded.  38 C.F.R. § 19.9 (2002).  

On remand, the RO must consider the evidence received after 
it prepared the April 2003 supplemental statement of the 
case, readjudicate the claim in light of this evidence, and 
issue either a rating decision granting the claim or a 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37(a) (2002).  

While the claim is in remand status, the RO should consider 
whether other action on the claim is required under the 
Veterans Claims Assistance Act of 2000 (the VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board finds, moreover, that the VCAA applies to this 
claim.  

On August 25, 2003, the United States Court of Appeals for 
the Federal Circuit (the Court of Appeals) held that when a 
claim has been decided by the Board and is before the Court 
on appeal, remanding the claim under Karnas for application 
of section 3(a) of the VCAA (containing the provisions, 
codified as 38 U.S.C.A. §§ 5103 and 5103A, defining VA's 
duties to notify claimants of information and evidence that 
could substantiate their claims and to assist claimants with 
the development of such evidence) would require the 
retroactive application of a statutory provision when 
Congress did not so provide and therefore, was impermissible.  
Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 
(Fed. Cir. Aug. 25, 2003).  

The procedural posture of this case is different from that in 
Kuzma, however.  In Kuzma, the decision of the Board denying 
the claim was entered before the enactment of the VCAA and 
was not vacated or reversed later by the Court.  Rather, the 
Court had reviewed and affirmed the Board's decision.  Thus, 
at no time on or after the date of enactment of the VCAA was 
the claim pending before VA in Kuzma.  In contrast, the claim 
presented here was pending before VA on the date of enactment 
of the VCAA.  Therefore, the Board finds that the holding in 
Kuzma does not apply to this claim.  Rather, it must be 
developed and adjudicated within the framework established by 
the VCAA.  Karnas.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  After completing all action on the 
claim, the RO should consider the claim 
in light of all relevant evidence 
received after preparation of the April 
2003 supplemental statement of the case 
and not considered therein.  Unless the 
claim is granted, a new supplemental 
statement of the case reviewing the claim 
in the light of that evidence should be 
provided to the veteran and his 
representative.  The supplemental 
statement must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


